DETAILED ACTION
Status of the Application
This Office Action is the third action on the merits, the first action after the filing of a Request for Continued Examination (RCE), and is a notice of allowability. The Examiner acknowledges receipt of Applicant’s amendment, including amended specification, amended drawings, amended claims, and arguments/remarks, filed 10/27/2021 in response to Office Action (final rejection) mailed 4/7/2021. 
Claims 1-16 were previously pending. With Applicant’s filing of 10/27/2021 Claims 2, 10, 11, and 13 are amended, Claims 17-33 are newly added, and Claims 1, 3-9, 12, and 14-15 are as previously presented. Presently Claims 1-33 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 33 line 3:
a stand-alone frame on a factory floor.

Response to Amendment
Claims 2 and 11 were previously objected to for minor informalities. In light of Applicant’s amendment, these objections are withdrawn.
Claims 10 and 13 were previously rejected under 35 USC 112(b) as indefinite. In light of Applicant’s amendment, these rejections are withdrawn.

Allowable Subject Matter
Claims 1-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1 is allowable because the recited limitations for a downstream sheet manipulator carried by the at least one frame configured to transport the leading edge and the sufficiently formed articles and sheet for delivery downstream of the article forming station to upstream of an article trim station, when taken with the claim as a whole, has not be shown or reasonably suggested by the prior art. Dependent Claims 2-8 and 17-22 are allowable as depending from an allowable base claim.
Independent Claim 9 is allowable because the recited limitations for a downstream sheet manipulator carried by the at least one frame configured to transport the leading edge and the sufficiently formed articles and sheet for delivery downstream of the article forming station to upstream of an article trim station, when taken with the claim as a whole, has not be shown or reasonably suggested by the prior art. Dependent Claims 10-16 and 23-33 are allowable as depending from an allowable base claim.
A close prior art reference of record Keim (US 4,289,469, hereinafter “Keim ‘469”) discloses apparatus for forming and trimming articles from a web, the apparatus comprising a frame, an article forming station, a sheet cutter, and an article trimming station for producing articles from a sheet of thermo-formable material, and the sheet is gripped by an upstream conveyor and advanced into a forming press where the sheet is formed into an array of articles, thus a series of shots of formed articles. The sheet is periodically advanced and with each advance a portion of the web comprising a series of contiguous shots of formed articles is advanced from an exit end of the forming station to under the sheet cutter and into the trimming station where the sheet cutter operates to cut the sheet, thus separating the Keim ‘469 does not disclose a downstream sheet manipulator carried by the at least one frame configured to transport the leading edge and the sufficiently formed articles and sheet for delivery downstream of the article forming station to upstream of an article trim station, and does not disclose an accumulator carried by the at least one frame and configured to accumulate a plurality of the contiguous shots of formed articles for delivery to the article trim station.
A close prior art reference here made of record Keim (US 4,430,914, hereinafter “Keim ‘914”) discloses a thermoforming apparatus, comprised of preheating oven, forming station, and trimming station, for producing articles from a continuous web of thermoformable material. The web is advanced through the oven where it is heated to a temperature suitable for thermoforming, and into the forming press where identical articles are periodically formed in the web. The web is carried over a horizontal support roller and support surface between which is formed a loop, the length of which is detected by high and low photosensors. The web is fed from the support surface into arcuate web alignment guides for delivery to the article trim station. Keim ‘914 does not disclose a downstream sheet manipulator carried by the at least one frame configured to transport the leading edge and the sufficiently formed articles and sheet for delivery downstream of the article forming station to upstream of an article trim station. 
A close prior art reference here made of record Hills et al. (US 2017/0144361, hereinafter “Hills”) discloses an apparatus comprising an upstream conveyor that may convey a thermoplastic web through a preheating oven to an article forming station wherein a series of contiguous shots of formed articles are produces, and the web may be further conveyed to an article trim press wherein the articles may be trimmed and finished by use of one or more robots having suitable end effectors. Hills does not disclose a downstream sheet manipulator carried by the at least one frame configured to transport the leading edge and the sufficiently formed articles and sheet for delivery downstream of the article forming station to 
An updated search of the relevant prior art failed to turn up any other prior art references which anticipated or could be used individually or in combination to set forth a prima facie case of obviousness, and upon which to base a prior art rejection for claims reciting these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743